Citation Nr: 1611258	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  13-31 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right knee disability, including as secondary to the service-connected right thigh gunshot wound with scar.

2.  Entitlement to service connection for a left knee disability, including as secondary to the service-connected right thigh gunshot wound with scar.

3.  Entitlement to service connection for a right ankle disability, including as secondary to the service-connected right thigh gunshot wound with scar.

4.  Entitlement to service connection for a left ankle disability, including as secondary to the service-connected right thigh gunshot wound with scar.

5.  Entitlement to service connection for a right first metatarsophalangeal joint disability, including as secondary to the service-connected right thigh gunshot wound with scar.

6.  Entitlement to service connection for a left first metatarsophalangeal joint disability, including as secondary to the service-connected right thigh gunshot wound with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to August 1973, with service in the Republic of Vietnam from March 1968 to May 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Boise, Idaho.

The Veteran provided testimony at a hearing at the RO before a Veterans Law Judge in July 2015.  A transcript of that hearing is of record.  In a November 2015 letter, the Board informed the Veteran that the Veterans Law Judge who presided at his hearing is not available to participate in the decision on his appeal.  The Veteran was also informed of his options for another Board hearing and that the Board would assume that he did not want another Board hearing if he did not respond to the letter within 30 days of the date of the Board's letter.  The Veteran has not responded to the letter.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  A right knee disability was not present until more than one year following the Veteran's discharge from service, and his current right knee disability is not related to his active service and was not caused or permanently worsened by his service-connected right thigh gunshot wound.

2.  A left knee disability was not present until more than one year following the Veteran's discharge from service, and his current left knee disability is not related to his active service and was not caused or permanently worsened by his service-connected right thigh gunshot wound.

3.  A right ankle disability was not present until more than one year following the Veteran's discharge from service, and his current right ankle disability is not related to his active service and was not caused or permanently worsened by his service-connected right thigh gunshot wound.

4.  A left ankle disability was not present until more than one year following the Veteran's discharge from service, and his current left ankle disability is not related to his active service and was not caused or permanently worsened by his service-connected right thigh gunshot wound.

5.  A right first metatarsophalangeal joint disability was not present until more than one year following the Veteran's discharge from service, and his current right first metatarsophalangeal joint disability is not related to his active service and was not caused or permanently worsened by his service-connected right thigh gunshot wound.

6.  A left first metatarsophalangeal joint disability was not present until more than one year following the Veteran's discharge from service, and his current left first metatarsophalangeal joint disability is not related to his active service and was not caused or permanently worsened by his service-connected right thigh gunshot wound.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  A left knee disability was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  A right ankle disability was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


4.  A left knee disability was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

5.  A right first metatarsophalangeal joint disability was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6.  A left first metatarsophalangeal joint disability was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter mailed in January 2011, prior to the initial adjudication of the claim in August 2011.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA and private medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  Moreover, the Veteran was afforded appropriate VA examinations.  VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will address the merits of the claims. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A disability deemed proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Initially, the Board recognizes that the Veteran has a current diagnosis of the disabilities claimed.  An April 2011 VA examiner confirmed that the Veteran has osteoarthritis of both knees, both ankles, and the first metatarsophalangeal joint of each foot.  These diagnoses were confirmed by X-rays.  Thus, the Veteran meets the current disability element of his service connection claims.

The record does not show and the Veteran does not contend that any of the disabilities at issue were present in service or within one year after the Veteran's discharge from service.  In addition, the record does not show and the Veteran does not contend that any of the disabilities at issue are directly related to the Veteran's active service.

The Veteran does contend that service connection is warranted for the disabilities at issue because they are proximately due to his service-connected right thigh gunshot wound residuals.  

In March 2012, the Veteran's private podiatrist submitted a statement into the record.  The podiatrist confirmed the treatment for foot pain and concluded that it is as likely as not that the pain is directly related to the Veteran's gunshot wound.  The examiner stated, "My opinion is based on my examination which revealed pes planus with osteoarthritis in the dorsal cuneiform and calcaneal cuboid bridge of the right foot.  This phenomena could be directly related to his previous gunshot injury."  This rationale is not sufficient.  The only rationale provided was that a disability exists.  The presence of the disability is established in the record.  Causation is at issue and the private opinion does not provide any rationale to explain the conclusion on causation.  

The Veteran underwent a VA examination in April 2011.  The Veteran reported to the examiner his belief that his knee, ankle and foot disabilities were caused by the limp that was created from the gunshot wound of his right thigh.  On examination, the examiner noted the Veteran actually had a normal gait.  The examiner noted the Veteran worked for a mining company in Nevada.  For many years this job required standing, but at the time of the examination, the Veteran reported being in a position that is mostly sitting.  The examiner confirmed reviewing the claims file, examining the Veteran, and reviewing medical literature in the area of osteoarthritis.  The examiner concluded that the Veteran's bilateral knee, bilateral ankle, and bilateral first toe osteoarthritis is not caused by or related to his service-connected gunshot wound of the right thigh.  The examiner explained that the Veteran has multiple risk factors that have been linked to osteoarthritis, namely his age, obesity and an occupation that has required standing on his feet for prolonged periods of time.  The examiner also confirmed that there is very little evidence in the medical literature establishing a causal relationship between an antalgic gait pattern and osteoarthritis.  Thus, the examiner concluded that the Veteran's osteoarthritis is more likely due to his age, obesity and occupational history, because these are stronger risk factors.

The Board indeed observes the Veteran's report at his July 2015 hearing of his continued belief that his limp has caused the arthritis at issue.  The remaining evidence of record confirms ongoing treatment for the disabilities at issue, but does not include any discussion of etiology.

The Board recognizes that the Veteran might sincerely believe that his osteoarthritis of the knees, ankles and toes is related to his service-connected gunshot wound and was caused by a limp.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Although the Veteran is competent to report his symptoms, he does not possess the medical expertise required to provide a competent opinion concerning the etiology of the disabilities at issue.  In any event, the Veteran's lay opinion is clearly of less probative value than the VA medical opinion against the claims.

The Board has duly considered the benefit of the doubt doctrine.  However, for the reasons explained above, the Board has determined that the preponderance of the evidence is against the Veteran's claims, so that doctrine is not applicable to these claims.  



      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for a right knee disability, including as secondary to the service-connected right thigh gunshot wound with scar, is denied.

Service connection for a left knee disability, including as secondary to the service-connected right thigh gunshot wound with scar, is denied.

Service connection for a right ankle disability, including as secondary to the service-connected right thigh gunshot wound with scar, is denied.

Service connection for a left ankle disability, including as secondary to the service-connected right thigh gunshot wound with scar, is denied.

Service connection for a right first metatarsophalangeal joint disability, including as secondary to the service-connected right thigh gunshot wound with scar, is denied.

Service connection for a left first metatarsophalangeal joint disability, including as secondary to the service-connected right thigh gunshot wound with scar, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


